On August 13,2004, the defendant was sentenced as follows: Count I: Twenty (20) years in the Montana State Prison, with five (5) years suspended, for the offense of Assault with a Weapon, a felony; Count II: Ten (10) years in the Montana State Prison, with five (5) years suspended, to run concurrent with Count I, for the offense of Criminal Endangerment, a felony; Count III: Ten (10) years in the Montana State Prison, with five (5) years suspended, to run consecutive to Count II and concurrent to Count I, for the offense of Criminal Endangerment, a felony; Count IV: One (1) year commitment to the Ravalli County Detention Center, to run consecutive to Counts II and III and concurrent with Count I, for the offense of Partner or Family Member Assault, a misdemeanor; and Count V: Six (6) month commitment to the Ravalli County Detention Center, to run consecutive to Counts II - IV and concurrent with Count I, for the offense of Criminal Mischief, a misdemeanor.
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Geoffrey Mahar, who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District *101Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
Done in open Court this 2nd day of August, 2007.
DATED this 14th day of August, 2007.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.